     Case 2:20-cv-00366-JAM-KJN Document 24 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW ALCON,                                    No. 2: 20-cv-0366 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    RHOADS, et al.,
15                       Defendants.
16

17          On October 6, 2020, the undersigned ordered plaintiff to show cause why this action

18   should not be dismissed for his failure to file a notice of change of address as required by Local

19   Rule 183(b). (ECF No. 22.) On October 7, 2020, plaintiff filed a notice of change of address.

20   (ECF No. 23.)

21          Good cause appearing, IT IS HEREBY ORDERED that the October 6, 2020 order to

22   show cause is discharged.

23   Dated: October 20, 2020

24

25
     Alcon366.dis
26
27

28
                                                       1
